 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 MICHAEL C. DAVIS,
                                                          MEMORANDUM AND ORDER
                       Plaintiff,
                                                          Case No. 1:18-cv-5227-FB
        -against-

 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.
 ------------------------------------------------x
 Appearances:                                             For the Defendant:
 For the Plaintiff:                                       RICHARD P. DONOGHUE, ESQ.
 HOWARD OLINSKY, ESQ.                                     United States Attorney
 300 South State Street                                   Eastern District of New York
 Syracuse, NY 13202                                       271 Cadman Plaza East, 7th Floor
                                                          Brooklyn, New York 11201

BLOCK, Senior District Judge:

       Michael Davis seeks review of the final decision of the Commissioner of

Social Security (“Commissioner”) denying his application for disability insurance

benefits (“DIB”). Both parties move for judgment on the pleadings. For the reasons

stated below, Davis’ motion is granted, the Commissioner’s motion is denied, and

the case is remanded.

                                                     I.

       Davis filed for DIB benefits on December 12, 2014. He alleged that he

became disabled on November 15, 2014, due to blindness in the right eye. His


                                                1
application was denied, and he requested a hearing before an ALJ. After the

hearing, ALJ Margaret Donaghy ruled that Davis was not disabled. Applying the

familiar five-step evaluation process,1 the ALJ found that (1) Davis had not

engaged in any substantial gainful activity since November 15, 2014; and (2)

Davis’ chronic impingement of the right shoulder, central corneal scarring

secondary to herpes simplex keratitis, lumbar radiculopathy, lumbar disc

displacement, facet arthropathy, bilateral knee osteoarthritis, and depressive

disorder were severe impairments. The ALJ determined that Davis had the RFC to

perform light work with extensive additional limitations. Applying this RFC, the

ALJ determined that Davis was not able to perform his past relevant work. At step

five, the ALJ found that jobs exist in significant numbers that Davis could perform.

The ALJ concluded that Davis was not disabled during the relevant period. The

Appeals Council declined review on July 19, 2018. Davis sought judicial review.



1
   Social Security Administration regulations establish a five-step process for
evaluating disability claims. The Commissioner must find that a claimant is disabled
if she determines
        (1) that the claimant is not working, (2) that [s]he has a ‘severe
        impairment,’ (3) that the impairment is not one that conclusively
        requires a determination of disability, . . . (4) that the claimant is not
        capable of continuing in [her] prior type of work, [and] (5) there is not
        another type of work the claimant can do.
See Draegert v. Barnhart, 311 F.3d 468, 472 (2d Cir. 2002) (citing 20 C.F.R.
§ 404.1520(b)–(f)). The burden of proof is on the claimant for the first four steps,
but it shifts to the Commissioner at the fifth step. See 20 C.F.R. § 404.1560(c)(2);
Shaw v. Chater, 221 F.3d 126, 132 (2d Cir. 2000).
                                          2
                                         II.

      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir.

2004); see also 42 U.S.C. § 405(g). “Substantial evidence . . . means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (internal quotation marks and

alterations omitted) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

   A. The Treating Physician Rule

      The treating physician rule dictates that the opinion of a treating physician as

to the nature and severity of an impairment is given controlling weight unless it is

“[in]consistent with other substantial evidence in the record.” Halloran v. Barnhart,

362 F.3d 28, 32 (2d Cir. 2004). If the ALJ does not give a treating physician’s

opinion controlling weight, he or she must provide “good reasons for the weight

given to [that] opinion.” Id. (internal quotations omitted). When ALJs have not

provided good reasons, reviewing courts “do not hesitate to remand.” Id. at 33.

      The ALJ improperly assigned Davis’ treating mental health physicians from

the Veteran’s Administration (“VA”), Dr. Matalon and Dr. Zeff, less than

controlling weight. The Second Circuit recently held that a “treatment provider’s

perspective would seem [] more important in cases involving mental health, which


                                          3
are not susceptible to clear records such as x-rays or MRIs.” Flynn v. Comm’r of

Soc. Sec. Admin., 729 F. App’x 119, 122 (2d Cir. 2018).

      It appears that the ALJ discounted the opinions of Dr. Matalon and Dr. Zeff

because they were inconsistent with treatment notes and “objective or clinical

findings.” AR 29. But, as the Second Circuit held in Flynn, mental illnesses are not

“susceptible” to clear, or objective, records.

      Treatment notes show Davis experienced paranoid delusions, depression,

and hopelessness. These notes are strewn amongst treatment notes showing Davis

presented calmly with no suicidal ideations. The ALJ failed to explain why these

normal findings outweigh findings that show severe mental limitations. This is

especially troubling considering the severe examination notes are supported by the

treating physician opinions and Davis’ hearing testimony.

      Further, the treatment notes of these treating physicians contain bare, if any,

functional assessments of Davis’ ability to work. Thus, by rejecting the functional

opinions of the only mental health physicians, the ALJ improperly interpreted raw

medical data and treatment notes in determining Davis’ RFC limitations. See

Quinto v. Berryhill, No. 3:17-cv-24, 2017 WL 6017931, at *12-14 (D. Conn. Dec.

1, 2017) (“[T]he ALJ improperly substituted his own expertise and interpretation

for that of the treating physician's by cherry picking the evidence from the

treatment notes and interpreting the complex diagnostic evidence himself.”).


                                           4
      Additionally, while a disability determination by another government agency

is not binding, “it is entitled to some weight and should be considered.” Cutler v.

Weinberger, 516 F.2d 1282, 1286 (2d Cir. 1975). Here, the Veteran’s

Administration assigned Davis a “100% disability evaluation” based on his post-

traumatic stress disorder. This determination should be evaluated as “another item

to be placed on the evidentiary scale.” Atwater v. Astrue, No. 10–CV–420, 2012 WL

28265, at *5 (W.D.N.Y. 2012). “[T]he VA's determination is material to the

Commissioner if the VA granted a claimant disability benefits based on a claim

identical to the one presented to the ALJ.” Stokes v. Astrue, No. 7:10–CV–1129,

2012 WL 695856, at *14 (N.D.N.Y. Mar. 1, 2012) (internal quotations omitted).

      The ALJ failed to offer good reasons why she ignored the VA’s determination.

Davis received all his mental health treatment from the VA; therefore, the ALJ based

her opinion on the same evidence reviewed by the VA. Under these circumstances,

the ALJ was obligated to, at the very least, consider the VA’s determination.

       Upon remand, the ALJ should reevaluate the treating physician opinions

and the VA disability rating in light of the entire record, providing good reasons

for each weight determination. Because remand is proper on these grounds, it is

unnecessary to address the claimant’s remaining issues.




                                          5
                                        III

      Davis’s motion is GRANTED, Commissioner’s motion is DENIED, and the

case is remanded for further proceedings consistent with this opinion.

SO ORDERED.

                                              _/S/ Frederic Block
                                              FREDERIC BLOCK
                                              Senior United States District Judge

Brooklyn, New York
   January 31, 2020




                                         6
